OPINION
                                               No. 04-11-00448-CV

    IN THE INTEREST OF E.A.G., Y.M.G., C.G.G., V.G.G., S.G., and D.A.G., Minor Children

                      From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2009-CVJ-001832-D4
                               Honorable Paul Gallego, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 29, 2012

AFFIRMED

           Yesenia G. and Alfonso G. appeal from the trial court’s order terminating their parental

rights to their minor children. Each parent filed a brief and each advances several arguments as

to why the trial court erred in rendering the termination order based on the jury’s findings. We

affirm the judgment of the trial court.

                                                   BACKGROUND

           Yesenia had two children, E.G. and Y.G., 1 before she met and married Alfonso. Her

marriage to Alfonso produced four more children: C.G., V.G., S.G., and D.G. 2 In June 2009,


1
  To protect the privacy of the parties in this case, we identify the children by their initials and the parents by their
first names only. See TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2011). The style of the case reflects the
initials of the minor children as they appeared in the final judgment; however, the parties and the witnesses refer to
the children by an abbreviated version of their initials, and we do the same in this opinion.
                                                                                                  04-11-00448-CV


Y.G. alleged that her stepfather fondled her and that her mother was physically abusive, and the

children were removed from their parents’ care. Y.G. later recanted as to the sexual abuse and

the children were returned home on the condition that Alfonso not remain in the home.

Thereafter, in November 2009, Y.G. and E.G. alleged that Yesenia threatened to set fire to the

family home with the younger children inside. The children were again removed from the home,

and the Department of Family and Protective Services (“the Department”) filed a petition

seeking to terminate Yesenia’s parental rights to all six of her children and Alfonso’s parental

rights to his four children. The termination suit was based on allegations that Alfonso sexually

abused Y.G. and that Yesenia was physically abusive to all the children.

        A six-day jury trial was held in April 2011. The Department called several witnesses to

testify, including Yesenia and Alfonso, Y.G., and several Department caseworkers and

counselors. At the conclusion of trial, the jury found by clear and convincing evidence that both

Yesenia’s and Alfonso’s parental rights to all the children should be terminated. The trial court

rendered a final order terminating their parental rights as to all the children pursuant to the jury’s

findings under section 161.001(1)(D), (E) and (O) of the Texas Family Code, and a finding that

termination of Yesenia’s and Alfonso’s parental rights is in the children’s best interest. See TEX.

FAM. CODE ANN. § 161.001(1), (2) (West Supp. 2011). The order appointed the Department sole

managing conservator of the children.

                                                  JURY TRIAL

        The following evidence was presented at trial. Diana Perez testified that she was at her

boyfriend’s home on the night of June 5, 2009, when Y.G. arrived on her bicycle and asked to

speak to her friend Karina. Y.G. was crying and told Perez that she wanted to spend the night


2
 At the time of trial in April 2011, E.G. was 14 years old; Y.G. was 13 years old; C.G. was 5 years old; V.G. was 4
years old; S.G. was 3 years old; and D.G. was 1 year old.

                                                       -2-
                                                                                                    04-11-00448-CV


because her mother hit her on the head and treated her like a maid. Y.G. also stated that her

stepfather would touch her on her private parts. She further told Perez that her eldest brother was

mistreated, and that her parents did not want her or her brother. Perez called the police.

           Police officer Jacqueline Siegfried responded to Perez’s call. Siegfried stated that Y.G.

told her that she did not want to be at home because she was repeatedly hit on the head and

treated like a maid, and because her stepfather touched her inappropriately while her mother was

away playing bingo. Siegfried did not observe any physical markings or bruises on Y.G.’s body.

Siegfried called CPS 3 and told them about the allegations of abuse. Siegfried accompanied Y.G.

and the Department caseworker, Natalie Hernandez, to Y.G.’s home so that Hernandez could

question Yesenia and Alfonso.

           Natalie Hernandez testified that when she first arrived on June 5, 2009, Y.G. was nervous

and crying and appeared to be panicked. Based on the allegations of physical and sexual abuse,

Hernandez determined that it was best for all five 4 of the children to be removed from the home.

They were placed in the care of Alfonso’s sister. Hernandez categorized the cases as “unable to

determine,” meaning she could not determine whether the children were physically or sexually

abused. The children were returned to their home a month later with the condition that Alfonso

not be allowed in the home and not have any contact with Y.G.; he was permitted supervised

visits with the other children.

           Guadalupe “Lupita” Martinez, a forensic interviewer at the Children’s Advocacy Center,

testified regarding an interview she conducted with Y.G. on June 5, 2009. The interview was

conducted in Spanish and was video recorded; the video was admitted and played for the jury,

who was also given a copy of the English translation. In the video, Y.G. states that her mother

3
    Siegfried, like many of the witnesses, refers to the Department by its former acronym, “CPS.”
4
    Yesenia was pregnant with D.G. at the time.

                                                          -3-
                                                                                       04-11-00448-CV


treats her badly and makes her pick up things around the house; she is sometimes sent to her

room as punishment. Y.G. stated that Yesenia hit her and threw a plastic “sippy cup” at her face

which made her bleed two days before the interview. Y.G. also stated that Yesenia hit her with a

slipper and pulled her hair. When Y.G. was in third grade, her mother hit her with a piece of

wood. She stated that her mother began treating her this way when they began living with her

stepfather. She stated that her mom sometimes spanks her with a belt, and that one time she

choked Y.G. with her hands and told Y.G. that she did not matter to her.

           In the video, Y.G. states that Yesenia also spanked E.G. with a belt; she once spanked

him “on his middle part.” Yesenia also pulled E.G.’s hair. Y.G. claimed that Alfonso was often

present when this behavior occurred but failed to stop it. Yesenia also pinched Y.G.’s younger

sister so that she would go to sleep. She stated that both Alfonso and Yesenia spank her younger

siblings with their hands, and that they sometimes remove the underwear beforehand. Alfonso

hits Y.G. with his hand, and it sometimes leaves a bruise.

           When asked whether she had ever been forced to do anything she did not want to do,

Y.G. answered that her mother sometimes makes her wash the dishes and clean the house. When

asked whether anyone has ever touched her body in a way that made her uncomfortable, Y.G.

answered that her stepdad touched her over and under her clothes. She stated that the touching

occurred when she was putting her brothers 5 to sleep. The touching occurred on three occasions,

once when her mom was in the hospital while pregnant with S.G. and the others when her mom

was playing bingo. Once her stepdad took her hand and placed it under his shorts. She felt hair

and “something sticky.”

           Y.G. was also called to the witness stand. She testified that after her mother met Alfonso,

she and E.G. lived with their grandmother for about a year and half while Yesenia went to live
5
    Y.G. only had one younger brother at the time.

                                                     -4-
                                                                                    04-11-00448-CV


with Alfonso. Once they were all living together, Alfonso would punish E.G. by making him

kneel on bottle caps. Yesenia did not attempt to stop this treatment unless she was mad at

Alfonso. Yesenia would discipline E.G. by hitting him with hangers or belts. Once, Yesenia

repeatedly hit E.G. with a piece of wood after he accidentally broke a table. If Y.G. tried to

interfere, her mother hit her as well. Y.G. recalled that her mother and stepfather once told her

there was a witch outside, and then made her go throw rotten food outside at night. When Y.G.

returned to the house, crying, she found the door was locked. She overheard Alfonso saying,

“tell that little girl to be quiet.” Her mother opened the door and grabbed Y.G.’s wrists, and told

her and E.G. to go to their room. Yesenia would also discipline Y.G. by pulling her hair or

making her kneel on rice. At that time, Alfonso told Yesenia to stop making the children kneel

on rice.

           Y.G. claimed her mother was not abusive to her younger siblings, except as to V.G. She

once saw her mother forcing V.G. to eat even though she was sick, and when V.G. vomited,

Yesenia pushed her chair and V.G. fell down with the chair. Y.G. once got mad at her mother

and asked why she treated C.G. as her favorite child. Yesenia denied having a favorite, and

pulled C.G.’s hair and sent him to his room to prove her point. Y.G. was asked whether C.G.

had done anything to provoke this reaction from Yesenia, and Y.G. answered, “[n]o. He was just

jumping on the bed and hitting me.” Y.G. never saw Alfonso hit her younger siblings, and

Alfonso did not like Yesenia to hit them either.

           Y.G. was required to help clean the family’s home, and when her mother was mad and

refused to feed the babies, Y.G. would sometimes cook as well. E.G.’s chore was to collect cans

for recycling, and when he did not do it the right way, Yesenia hit him on the back with a shovel.




                                                -5-
                                                                                  04-11-00448-CV


Alfonso did not try to stop this. According to Y.G., this type of disciplinary action never

occurred in front of the younger children.

           Y.G. recounted running away from home on June 5, 2009 because E.G. and Alfonso were

fighting and Yesenia would not intervene to stop them. After the police were called, she was

taken to the Children’s Advocacy Center for an interview. At that time, she said that Alfonso

had touched her inappropriately on three occasions—once while her mother was in the hospital

and the others while her mother was away playing bingo. The Department removed her and her

siblings from the home and sent them to live with Alfonso’s sister.         Y.G. explained that

Alfonso’s family did not believe that Alfonso would sexually abuse anyone, and because she did

not want Alfonso’s family to hate her, Y.G. later recanted and said that she had lied about the

sexual abuse. When she was returned to her mother’s home, Y.G. tried to tell Yesenia what had

really happened, but Yesenia just said, “I don’t know anything, I don’t want to hear about it.”

Y.G. stated that her three 6 younger siblings were asleep in the same bedroom when Alfonso

inappropriately touched her.

           Y.G. then recounted an argument she had with her mother in November 2009. Y.G. was

slouching as she was eating dinner and watching television, and Yesenia told her to sit up

straight and stop sitting like a lesbian. Yesenia then said she wanted to leave the stove on with

the gas burning while Y.G. and E.G. were at school and Alfonso was at work so that the house

would burn down with the babies in it. Alfonso, who was present, then reminded Yesenia that

she used to talk about wanting to shoot Y.G. in the head. Y.G. and E.G. told their school

counselor about this incident, which led to the Department removing the children from their

home a second time.



6
    D.G. was not yet born.

                                               -6-
                                                                                                  04-11-00448-CV


        Y.G. stated that she ran away from foster care at least four times; one foster mother hit

the foster kids and called the kids bad names; another foster mother hit a baby and also tried to

hit Y.G. Y.G. admitted to using marijuana and heroin while in the Department’s custody. Y.G.

denied taking or having someone else take provocative photos of herself that were posted to the

internet. Y.G. stated that she does not want to go back home with her mother.

        Claudia Herrera was the Department caseworker assigned to the family’s case in

November 2009. Herrera prepared a family service plan detailing the ten tasks Alfonso and

Yesenia needed to complete to regain custody of their children. The plan required them to: (1)

attend individual counseling and obtain a favorable recommendation regarding reunification

from the therapist; (2) attend parenting classes and provide their caseworker with proof of

completion; (3) complete a psychosocial evaluation and a psychological evaluation if further

recommended; (4) complete substance abuse counseling; (5) participate in supervised family

visits; (6) maintain appropriate housing; (7) maintain legal employment; (8) abstain from

participation in criminal activity; (9) provide child support; and (10) cooperate with the

Department and complete all services outlined in the family service plan. Herrera testified that

Yesenia and Alfonso failed to complete the first requirement because the counselor did not give

them a positive recommendation for reunification. 7 Herrera explained that the couple had three

different counselors. They stopped seeing the first counselor, San Juanita Hernandez, because

they requested a new one. Their second counselor, Luis Flores, recommended that the parents be

reunified with the four youngest children after two counseling sessions; the Department,

however, did not agree with Flores’s recommendation, so it assigned a new counselor, Lisa

Cervantes, to the couple. Cervantes ultimately did not recommend family reunification.

7
  Herrera also stated that the parents failed to undergo psychological evaluation; however, based on uncontradicted
testimony that the Department failed to arrange for the testing, the trial court granted a directed verdict on that
ground in favor of the parents.

                                                       -7-
                                                                                  04-11-00448-CV


        Finally, Herrera testified that she visited the family’s home and determined that it was

clean and that there was plenty of food and water. The couple visited their children weekly.

Herrera was concerned that Yesenia and Alfonso ignored Y.G. and E.G. during these visits and

mostly interacted with the younger children. Herrera noted that the younger children were happy

to see their parents during the supervised visits, and ran up to them, hugged them, and jumped in

their laps.

        Alfonso was called as an adverse witness by the Department. He denied making E.G.

kneel on bottle caps as punishment. Alfonso admitted spanking E.G. with his hand because E.G.

hit him first, but denied pinching his thighs or otherwise physically abusing E.G. Alfonso stated

that a police officer and a teacher recommended that he spank E.G. due to his aggressive

behavior. Alfonso stated that he attended approximately eight counseling sessions with Luis

Flores, not two as Herrera testified, and learned that a more appropriate punishment was to send

E.G. to his room or prohibit him from watching television. When E.G. was sent to his room, he

sometimes destroyed things, such as breaking the window or throwing shoes.

        Alfonso remembered Yesenia going to play bingo on two occasions in 2009. All the

children stayed with him while Yesenia played bingo. Alfonso stated that he took Yesenia to the

hospital in May 2009 when she complained of pregnancy pains; he stayed with her during the

half-day that she was in the hospital and the children waited with him. Alfonso denied touching

Y.G.’s breasts, crotch, or backside, and also denied making her touch his crotch. Alfonso stated

that on at least three occasions after her initial outcry, Y.G. told her mother that she had lied

about the accusations against him.

        On the witness stand, Yesenia denied any physical abuse of the children by her or by

Alfonso, but acknowledged that E.G. had accused Alfonso of hitting him on the head with his



                                              -8-
                                                                                  04-11-00448-CV


knuckles. Yesenia recalled telling Y.G. and E.G. that her own mother had disciplined her by

making her kneel on bottle caps and rice, and believed that is why they claimed E.G. was made

to kneel on bottle caps. None of the children were ever treated by a physician or taken to the

hospital for injuries, and the Department caseworkers did not observe any physical markings on

the children at the time they were removed from the home; Yesenia, however, stated she did

observe marks on the children while they were in the Department’s custody.

       Yesenia stated that since Y.G. has been in the Department’s custody, she has run away

from her foster home on many occasions, and each time she has gone back to Yesenia and

Alfonso. Y.G. told Yesenia that she did not want to be adopted and that the accusations she

made against Alfonso were false. Y.G. told Yesenia that CPS pressed her to say that Alfonso

fondled her. Yesenia also believed that Y.G.’s friend, Karina, told her to make up lies about

Alfonso touching her. Yesenia did not permit Y.G. to associate with Karina because she was

sexually promiscuous. Y.G. resented the fact that she was not allowed to see Karina and told her

parents that they would regret not allowing her to see Karina for the rest of their lives. Y.G.

showed Yesenia provocative photographs of herself that were posted online.

       Yesenia felt anguish at being separated from her children for the past year and a half.

The visitations with her children went well, and Y.G. would sit next to Alfonso. E.G. expressed

to Yesenia his desire to return home, even stating that if he were adopted, he would move back

home when he turned 18.

       Lisa Cervantes is a licensed professional counselor. The family was referred to her by

the Department in April 2010 and she testified regarding her counseling sessions with the family.

Although Yesenia and Alfonso never missed a scheduled counseling session, Cervantes did not

give Yesenia and Alfonso a favorable recommendation for reunification based on what she



                                              -9-
                                                                                                      04-11-00448-CV


perceived as inconsistencies throughout the course of treatment and based on her view that they

failed to accept responsibility for their actions.

           Cervantes described a counseling session with Yesenia and Y.G. where Y.G. told her

mother about the sexual abuse by Alfonso. In a subsequent session, Yesenia told Cervantes she

did not believe Y.G. because Y.G. was a liar.

           Cervantes stated that Y.G. told her that the younger siblings were not physically abused.

Cervantes was not aware of any evidence, such as medical records or documentation from

caseworkers, indicating that the younger children had been physically abused. State’s Exhibit 8

was admitted, which was the final letter Cervantes submitted to the Department with her

recommendation against family reunification.

           Kimberly Brewer, the Department representative, testified that the family did not

complete the family service plan because they failed to receive a favorable recommendation for

reunification from Cervantes.             Brewer observed that during the supervised visitations Y.G.

interacted with both parents, and even sat next to Alfonso; all children were happy to see their

parents and hugged them; the parents brought toys and games and snacks for the children and

once brought a birthday cake; the family prayed together and Alfonso would sing to the children.

During her home visit assessment, Brewer noted that the home was clean and appropriate.

Nonetheless, Brewer stated the Department was concerned that if the younger children were

returned home they might be subject to abuse or neglect.

           Deyanira Garza, an investigator with the Laredo Police Department, was assigned to

investigate the sexual abuse allegation made by Y.G. Garza interviewed both Alfonso and

Yesenia and reviewed Dr. Gregorio Pina’s 8 findings, in which he concluded Y.G. had lied about

the accusation. She stated that the police investigation was closed due to insufficient evidence of
8
    Dr. Pina is a psychologist at the Children’s Advocacy Center who evaluated Y.G.; he was not called to testify.

                                                          - 10 -
                                                                                   04-11-00448-CV


abuse. On cross-examination, Garza acknowledged that victims of sexual abuse sometimes

recant.

          The final piece of evidence presented to the jury was a video recording of the forensic

interview of E.G. conducted in Spanish and its English translation offered by Yesenia. Just like

Y.G., E.G. was interviewed by Lupita Martinez at the Children’s Advocacy Center when he was

removed from his home on June 5, 2009. When asked whether he knew why he was at the

Center, E.G. replied that it was because his sister [Y.G.] escaped. He further stated that she was

mad because their parents sent her to do the dishes, and that, supposedly, they hit her, “but they

didn’t because I saw.” E.G. stated that Y.G. ran away from home on other occasions because she

did not want to wash the dishes or was mad that her parents send her to bed early. When asked

why his sister [Y.G.] always wants to run away, E.G. replied, “[b]ecause she doesn’t like to be

reprimanded.” He is then asked what happens when he is reprimanded; E.G. answered that

sometimes they [his mother and stepfather] say bad words. He stated that his mother sometimes

gets mad and hits him with a belt; his stepfather sometimes hits him with his hand or with a

slipper; the slipper does not hurt.

          E.G. stated that when his mother plays bingo he stays home with Alfonso, Y.G. and his

younger siblings, C.G., V.G., and S.G. On those occasions, Y.G. would put the younger children

to bed, and Alfonso stayed in the living room or would cook in the kitchen. He stated that he

does not get along with Alfonso, and does not like to be punished by being sent to his room.

E.G. stated that Alfonso does not hit the younger children or Y.G. He further stated that only

Yesenia hits Y.G. with her hand, and that once she hit her with a cable for skipping school. His

parents tell him to: always behave, not do bad things, not get into drugs, and study and get good

grades. When asked whether he knew anyone who had been inappropriately touched, E.G.



                                               - 11 -
                                                                                     04-11-00448-CV


replied that his sister’s friend, Karina, had. He stated that his mother did not want Y.G. to hang

out with Karina.

                              SUFFICIENCY OF EVIDENCE FOR
                      INVOLUNTARY TERMINATION OF PARENTAL RIGHTS

       Yesenia first argues that the evidence is legally and factually insufficient to support the

jury’s verdict and termination of her parental rights as to E.G. and Y.G., and legally insufficient

to support the jury’s verdict and termination of her parental rights as to her younger children,

C.G., V.G., S.G., and D.G. Alfonso likewise contends that the evidence is legally insufficient to

support the jury’s findings in support of involuntary termination of his parental rights to his four

biological children, C.G., V.G., S.G., and D.G. Neither Yesenia nor Alfonso challenge the best

interest findings on appeal. See TEX. FAM. CODE ANN. § 161.001(2) (West Supp. 2011).

Applicable Law and Standard of Review

       A parent’s rights to “the companionship, care, custody, and management” of his or her

children are constitutional interests “far more precious than any property right.” Santosky v.

Kramer, 455 U.S. 745, 758-59 (1982); In re M.S., 115 S.W.3d 534, 547 (Tex. 2003). “While

parental rights are of constitutional magnitude, they are not absolute. Just as it is imperative for

courts to recognize the constitutional underpinnings of the parent-child relationship, it is also

essential that emotional and physical interests of the child not be sacrificed merely to preserve

that right.” In re C.H., 89 S.W.3d 17, 26 (Tex. 2002). In a termination case, the State seeks not

just to limit parental rights but to end them permanently—to divest the parent and child of all

legal rights, privileges, duties, and powers normally existing between them, except for the child’s

right to inherit. TEX. FAM. CODE ANN. § 161.206(b) (West 2008); Holick v. Smith, 685 S.W.2d
18, 20 (Tex. 1985). Accordingly, we strictly scrutinize termination proceedings and strictly




                                               - 12 -
                                                                                     04-11-00448-CV


construe involuntary termination statutes in favor of the parent. Holick, 685 S.W.2d at 20-21; In

re E.M.N., 221 S.W.3d 815, 820 (Tex. App.—Fort Worth 2007, no pet.).

       Parental rights may be terminated only upon proof of clear and convincing evidence that

the parent has committed an act prohibited by section 161.001(1) of the Texas Family Code, and

that termination is in the best interest of the child. TEX. FAM. CODE ANN. § 161.001(1), (2)

(West Supp. 2011); In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009). Clear and convincing

evidence is “proof that will produce in the mind of the trier of fact a firm belief or conviction as

to the truth of the allegations sought to be established.” J.O.A., 283 S.W.3d at 344 (quoting TEX.

FAM. CODE ANN. § 101.007 (West 2008)). Due process demands this heightened standard

because termination results in permanent, irrevocable changes for the parent and child. In re

J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007)

(contrasting standards for termination and modification of conservatorship order).

       When a parent challenges the legal sufficiency of the evidence:

       [A] court should look at all the evidence in the light most favorable to the finding
       to determine whether a reasonable trier of fact could have formed a firm belief or
       conviction that its finding was true. To give appropriate deference to the
       factfinder’s conclusions and the role of a court conducting a legal sufficiency
       review, looking at the evidence in the light most favorable to the judgment means
       that a reviewing court must assume that the factfinder resolved disputed facts in
       favor of its finding if a reasonable factfinder could do so. A corollary to this
       requirement is that a court should disregard all evidence that a reasonable
       factfinder could have disbelieved or found to have been incredible. This does not
       mean that a court must disregard all evidence that does not support the finding.
       Disregarding undisputed facts that do not support the finding could skew the
       analysis of whether there is clear and convincing evidence.

       If, after conducting its legal sufficiency review of the record evidence, a court
       determines that no reasonable factfinder could form a firm belief or conviction
       that the matter that must be proven is true, then that court must conclude that the
       evidence is legally insufficient.

In re J.F.C., 96 S.W.3d at 266.



                                               - 13 -
                                                                                      04-11-00448-CV


       By contrast, when factual sufficiency of the evidence is challenged, “only then is

disputed or conflicting evidence under review.” In re J.O.A., 283 S.W.3d at 345. In reviewing

termination findings for factual sufficiency, we give due deference to the factfinder’s findings

and do not supplant the judgment with our own. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006).

“If, in light of the entire record, the disputed evidence that a reasonable factfinder could not have

credited in favor of the finding is so significant that a factfinder could not reasonably have

formed a firm belief or conviction, then the evidence is factually insufficient.” In re J.F.C., 96
S.W.3d at 266.

Statutory Grounds for Termination

       Section 161.001 of the Family Code provides that a court may terminate the parent-child

relationship if it determines the parent has:

       (D) knowingly placed or knowingly allowed the child to remain in conditions or
       surroundings which endanger the physical or emotional well-being of the child;

       (E) engaged in conduct or knowingly placed the child with persons who engaged
       in conduct which endangers the physical or emotional well-being of the child;

       ***

       (O) failed to comply with the provisions of a court order that specifically
       established the actions necessary for the parent to obtain the return of the child
       who has been in the permanent or temporary managing conservatorship of the
       Department of Family and Protective Services for not less than nine months as a
       result of the child’s removal from the parent under Chapter 262 for the abuse or
       neglect of the child[.]

TEX. FAM. CODE ANN. § 161.001(l)(D), (E), (O) (West Supp. 2011). Here, the jury found by

clear and convincing evidence that Yesenia and Alfonso violated each of these subsections of the

Family Code. Only one predicate finding under section 161.001(1) is necessary to support a

judgment of termination when there is also a finding that termination is in the child’s best

interest. In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Because Yesenia and Alfonso do not

                                                - 14 -
                                                                                      04-11-00448-CV


challenge the best interest findings, we must uphold the finding of termination if the evidence is

sufficient to support any of the three predicate grounds alleged. See Hann v. Tex. Dep’t of

Protective and Regulatory Servs., 969 S.W.2d 77, 81 (Tex. App.—El Paso 1998, pet. denied).

       Dangerous Environment Under Subsection 161.001(1)(D)

       Endanger “means to expose to loss or injury, to jeopardize.” In re J.T.G., 121 S.W.3d
117, 125 (Tex. App.—Fort Worth 2003, no pet.). Although endanger means more than a threat

of metaphysical injury or the possible ill effects of a less-than-ideal family environment, it is not

necessary that the parent’s conduct be directed at the child or that the child actually suffers

injury. In re J.O.A., 283 S.W.3d at 345 (citing Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d
531, 533 (Tex. 1987)). Under subsection 161.001(1)(D), the inquiry is related to whether the

environment of the children is the source of endangerment to the children’s physical or

emotional well-being. In re J.T.G., 121 S.W.3d at 125; see also In re R.D., 955 S.W.2d 364, 368

(Tex. App.—San Antonio 1997, pet. denied) (differentiating between subsections (D) and (E)).

It focuses on the suitability of the child’s living conditions or surroundings. In re J.A.J., 225
S.W.3d 621, 627 (Tex. App.—Houston [14th Dist.] 2006), aff’d in part, rev’d in part on other

grounds, 243 S.W.3d 611 (Tex. 2007). Generally, the conduct of a parent or others in the home

can produce dangerous surroundings or circumstances sufficient to support termination under

subsection (D). Id. at 626 n.7.

       Conduct Under Subsection 161.001(1)(E)

       The inquiry under subsection 161.001(1)(E) relates to whether the endangerment of the

child is the direct result of the parent’s conduct. See In re J.T.G., 121 S.W.3d at 125 (holding

evidence sufficient to support finding that parent violated subsections 161.001(1)(D) and (E)

given evidence of continued drug use, domestic violence, and suicide attempt); In re R.D., 955



                                                - 15 -
                                                                                   04-11-00448-CV


S.W.2d at 368-69 (affirming finding of endangerment under subsection 161.001(1)(E) where

evidence showed that, over a two-year period, parents were in and out of jail, failed to attempt

to comply with parenting service plan, and used drugs).           Termination under subsection

161.001(1)(E) must be based on not just a single act or omission, but a voluntary, deliberate, and

conscious course of conduct by the parent. In re J.T.G., 121 S.W.3d at 125. To support a

finding of endangerment, the parent’s conduct does not necessarily have to be directed at the

child nor is the child required to actually suffer injury. Boyd, 727 S.W.2d at 533 (reversing

appellate court’s holding that father’s imprisonment did not endanger the emotional and physical

well-being of child and remanding for a determination of whether the State met its burden by

clear and convincing evidence).

Mother’s Sufficiency Challenge

       Yesenia argues that no evidence was presented at trial to show that she mentally or

physically abused Y.G. and E.G., aside from Y.G.’s testimony which was not credible because

she recanted the allegations of sexual abuse and committed perjury on the stand. Yesenia

contends that E.G. confirmed his sister lied when he stated that Yesenia did not hit Y.G. before

she ran away from home on June 5, 2009. Although Y.G.’s testimony was contradicted by other

witnesses, the jury was free to make their own credibility assessments, resolve conflicts in the

testimony, and decide what weight to give the witnesses’ testimony. See In re J.L., 163 S.W.3d
79, 86-87 (Tex. 2005) (jury is the “sole arbiter when assessing the credibility and demeanor of

witnesses”). Thus, the jury was free to believe Y.G.’s testimony that her mother physically

abused her and E.G. on many occasions. Applying the appropriate standards of review, we

conclude that, given Y.G.’s testimony, the evidence is legally and factually sufficient to permit

the jury to form a firm belief or conviction that, under subsection 161.001(1)(E), Yesenia



                                              - 16 -
                                                                                   04-11-00448-CV


engaged in conduct that endangered the physical and emotional well-being of Y.G. and E.G. See

TEX. FAM. CODE ANN. § 161.001(l)(E).

       Yesenia similarly argues that there is no evidence that the four younger children were

subjected to physical or emotional harm. She references testimony indicating that the children

were never treated for any physical injuries and that the Department never observed any signs of

abuse or neglect. Based on the evidence of physical abuse that Yesenia perpetrated on Y.G. and

E.G., however, we conclude that Yesenia engaged in a course of conduct which endangered the

younger children under subsection 161.001(1)(E). Abusive conduct by a parent in the home may

produce an environment that endangers the physical or emotional well-being of a child in the

home. See In re J.O.A., 283 S.W.3d at 345 (endangering conduct is not limited to actions

directed towards the child); In re J.T.G., 121 S.W.3d at 125. Thus, a parent’s abuse of other

children in the home can support a finding of endangerment. See In re J.O.A., 283 S.W.3d at

346; In re J.T.G., 121 S.W.3d at 125. In addition, the testimony that Yesenia threatened to set

the house on fire with the younger children inside is further evidence of endangerment. Even

though D.G. was not born at the time termination proceedings began, endangering conduct may

include a parent’s actions prior to the child’s birth. See Boyd, 727 S.W.2d at 533. Thus, we

conclude the evidence is legally sufficient to permit the jury to form a firm belief or conviction

that, under subsection 161.001(1)(E), Yesenia engaged in conduct which endangered the

physical or emotional well-being of C.G., V.G., S.G., and D.G. See TEX. FAM. CODE ANN.

§ 161.001(l)(E). Yesenia’s first issue is therefore overruled.




                                               - 17 -
                                                                                             04-11-00448-CV


Father’s Sufficiency Challenge

        The Department primarily based its case against Alfonso on the fact that Alfonso

sexually abused Y.G., and that two or three 9 of the younger children were asleep in the room

when Alfonso sexually assaulted Y.G. Although there was no testimony that Alfonso directly

harmed the younger children, we agree that his sexual abuse of Y.G., which under the applicable

standard of review we must accept as true, endangered Alfonso’s children, including any unborn

children.

        Sexual abuse is conduct that endangers a child’s physical or emotional well-being. See In

re A.B., 125 SW.3d. 769, 775 (Tex. App.—Texarkana 2003, pet. denied); In re R.G., 61 S.W.3d
661, 667 (Tex. App.—Waco 2001, no pet.), disapproved on other grounds, 96 S.W.3d 256 (Tex.

2002); In re King, 15 S.W.3d 272, 276 (Tex. App.—Texarkana 2000, pet. denied), disapproved

on other grounds by In re C.H., 89 S.W.3d 17 (Tex. 2002). Sexual assault of a child in the home

is conduct we may infer will endanger the physical and emotional well-being of other children in

the home who may either discover the abuse or be abused themselves. In re R.W., 129 S.W.3d
732, 742 (Tex. App.—Fort Worth 2004, pet. denied); In re King, 15 S.W.3d at 276. Thus,

Alfonso’s sexual abuse of Y.G. created surroundings that endangered the younger children in the

household, including any unborn children. See Director of the Dallas Cnty. Child Protective

Servs. v. Bowling, 833 S.W.2d 730, 734 (Tex. App.—Dallas 1992, no writ) (treating evidence of

sexual abuse of older son as evidence of endangerment of child not yet born at the time); see also

Lucas v. Tex. Dept. of Protective & Regulatory Servs., 949 S.W.2d 500, 503 (Tex. App.—Waco

1997, pet. denied), overruled on other grounds by In re J.F.C., 96 S.W.3d 256 (Tex. 2002)

(holding father’s sexual abuse of one child endangered all of his children living in the home at


9
  There is some confusion as to whether Yesenia was pregnant with S.G. or D.G. at the time one of the alleged
instances of sexual abuse occurred.

                                                   - 18 -
                                                                                      04-11-00448-CV


the time abuse occurred); see also In re Baby Boy R., 191 S.W.3d 916, 925 (Tex. App.—Dallas

2006, pet. denied), cert. denied, 549 U.S. 1080 (2006) (noting that a parent’s conduct toward a

stepchild will suffice to support termination of parental rights of another child).

       Looking at the evidence in the light most favorable to the jury’s finding, we therefore

hold the evidence is legally sufficient to permit the jury to form a firm belief or conviction that,

under subsection 161.001(1)(E), Alfonso’s sexual abuse of Y.G. endangered the physical or

emotional well-being of C.G., V.G., S.G., and D.G. See TEX. FAM. CODE ANN. § 161.001(l)(E).

Thus, we overrule Alfonso’s fourth issue.

       Because we hold the evidence is sufficient to support the findings under subsection

161.001(1)(E) as to Yesenia and Alfonso, we need not address the other grounds for termination

under subsections 161.001(1)(D) and (O).

                                    EVIDENTIARY OBJECTIONS

Testimony of Lisa Cervantes

       In her second issue, Yesenia argues that the trial court erred in allowing Lisa Cervantes to

testify as to the veracity of Y.G. During trial, the respondents objected to Lisa Cervantes’

testimony that she, as an expert, believed that Y.G. was telling her the truth. The court sustained

the objection, and instructed the Department to advise Cervantes that she was not permitted to

say, “I believed her,” meaning Y.G. Despite this warning, the following occurred during cross-

examination of Cervantes by Alfonso’s counsel:

       Q:      But you’re not aware of any evidence that any of the four children were
               ever physically harmed; is that correct?

       A:      Other than the fact that I believed what [Y.G.] was telling me.

Yesenia immediately objected; Alfonso joined the objection and asked the court to instruct the

jury to disregard the answer. The Department responded that the court had instructed Cervantes

                                                - 19 -
                                                                                      04-11-00448-CV


not to say that she believed the sexual abuse, but Cervantes was asked about physical abuse;

therefore, the response was solicited. Alfonso’s counsel again objected that Cervantes’ answer

was nonresponsive and asked that it be stricken; Yesenia’s attorney also asked for an instruction

to disregard. The trial court overruled the objections and denied the instruction to disregard.

       The admission or exclusion of evidence rests within the sound discretion of the trial

court. City of Brownsville v. Alvarado, 897 S.W.2d 750, 753 (Tex. 1995). A trial court abuses

its discretion if its decision is arbitrary, unreasonable, and without reference to any guiding rules

and principles. Mercedes–Benz Credit Corp. v. Rhyne, 925 S.W.2d 664, 666 (Tex. 1996). To

obtain reversal of a judgment based on error in the admission or exclusion of evidence, an

appellant must show that the trial court’s ruling was in error, and the error (1) probably caused

the rendition of an improper judgment or (2) probably prevented the appellant from properly

presenting the case to the court of appeals. TEX. R. APP. P. 44.1; Interstate Northborough P’ship

v. State, 66 S.W.3d 213, 220 (Tex. 2001). In determining if the excluded evidence probably

resulted in the rendition of an improper judgment, we review the entire record, and, “[t]ypically,

a successful challenge to a trial court’s evidentiary rulings requires the complaining party to

demonstrate that the judgment turns on the particular evidence excluded or admitted.” Interstate

Northborough P’ship, 66 S.W.3d at 220. Ordinarily, we will not reverse a judgment because a

trial court erroneously excluded evidence when the evidence in question is cumulative and not

controlling on a material issue dispositive to the case. Id.

       Here, we agree the trial court erred in failing to strike Cervantes’ answer and in failing to

instruct the jury to disregard her response after specifically ruling that Cervantes was not

permitted to say, “I believed her.” However, after reviewing the entire record, we cannot say the

error probably caused the rendition of an improper judgment. See TEX. R. APP. P. 44.1. The jury



                                                - 20 -
                                                                                                       04-11-00448-CV


heard testimony from Y.G. regarding the repeated physical beatings by Yesenia that she endured.

This evidence alone was sufficient to permit the jury to form a firm belief or conviction that

Yesenia committed an act prohibited by section 161.001(1) of the Family Code. 10 Therefore, we

overrule Yesenia’s second issue.

           Alfonso additionally raises two issues as to Cervantes, complaining that Cervantes should

not have been permitted to testify at all because (1) she did not qualify as an expert under the

Nenno 11 test and (2) she admitted having no personal knowledge of any physical abuse of the

four younger children. Because Cervantes had no personal knowledge that any of the children

were abused, Cervantes’ testimony went only to best interest and Alfonso does not challenge that

finding on appeal. Accordingly, Alfonso’s first and second issues are overruled.

Untimely Discovery – Admission of Evidence

           Yesenia also argues that the trial court erred in allowing the Department to call Cervantes

as an expert because, although she was timely disclosed, the Department failed to provide her

curriculum vitae and her reports until the day of trial in violation of Rule 193.6 of the Texas

Rules of Civil Procedure and the Webb County Local Rules. See TEX. R. CIV. P. 193.6(a). The

trial court permitted Cervantes to testify, stating that she has been the parents’ counselor for

some time, “and there is no surprise that she has information relating to this case.”

           Rule 193.6 states that if a party fails to make a timely discovery response, the evidence

not timely disclosed may be excluded at trial unless the court finds that the failure to respond did

not unfairly surprise or unfairly prejudice the other party. Id. The trial court has discretion to


10
     Yesenia and Alfonso do not challenge the evidence supporting the best interest findings on appeal.
11
  See Nenno v. State, 970 S.W.2d 549 (Tex. Crim. App. 1998). In Nenno, the Court of Criminal Appeals stated that
when addressing fields that are based upon experience or training as opposed to scientific methods, i.e., “soft
science,” the appropriate questions for assessing reliability are (1) whether the field of expertise is a legitimate one,
(2) whether the subject matter of the expert’s testimony is within the scope of the field, and (3) whether the expert’s
testimony properly relies upon or utilizes the principles involved in the field. Id. at 561.

                                                          - 21 -
                                                                                         04-11-00448-CV


determine whether the offering party met its burden. Bellino v. Comm’n for Lawyer Discipline,

124 S.W.3d 380, 383–84 (Tex. App.—Dallas 2003, pet. denied). Here, we cannot say the trial

court abused its discretion in finding that Yesenia was not surprised by the evidence because the

record shows Cervantes was the parents’ counselor prior to trial.

            Yesenia also contends the trial court erred in admitting State’s Exhibit 8, a letter written

by Cervantes on September 20, 2010 which states that Cervantes is not giving the family a

favorable recommendation for reunification. Yesenia again objected on the basis of Rule 193.6,

arguing that the letter was not timely produced in discovery. We do not, however, agree that the

error, if any, in admitting the letter was harmful. The Department used the letter to show that

Yesenia and Alfonso did not complete the court-ordered family service plan because they failed

to receive a favorable recommendation for reunification. As we have already held that the

evidence is sufficient to support the findings of termination under subsection 161.001(1)(E), we

did not address subsection (O), and any error in admitting the letter was therefore harmless. See

TEX. R. APP. P. 44.1. Thus, we overrule Yesenia’s third and fourth issues.

            In her seventh issue, Yesenia contends the trial court abused its discretion in admitting

the testimony of Diana Perez, Officer Jacqueline Siegfried, Natalie Hernandez, Guadalupe

Martinez, Gabriella Guajardo, 12 Kimberly Brewer, and Deyanira Garza because they were not

timely disclosed and identified pursuant to Rules 194 and 193.6. See TEX. R. CIV. P. 194, 193.6.

The Department responds that Yesenia failed to preserve error because she stipulated to these

witnesses, and her objections were untimely given that Perez, Siegfried, Hernandez, Martinez,

and Guajardo had already testified by the time she objected. In addition, Garza was called by

Alfonso, and Brewer was permitted to testify as the representative for the Department. We agree

that Yesenia failed to preserve error as to these witnesses, and overrule her seventh issue.
12
     Guajardo did not testify in front of the jury.

                                                      - 22 -
                                                                                        04-11-00448-CV


        Lastly, Alfonso generally complains that the trial court erred in allowing the Department

to introduce evidence that was not provided to him in discovery, in violation of Rule 191.5. See

TEX. R. CIV. P. 191.5 (“Every disclosure, discovery request, notice, response, and objection

required to be served on a party or person must be served on all parties of record.”). He asserts

that the Department failed to serve any of its discovery responses on him. He does not, however,

contend that he was harmed by the Department’s failure to serve him with its discovery

responses. Absent a showing of harm, we will not reverse the judgment of the trial court. See

TEX. R. APP. P. 44.1. Alfonso’s third issue is overruled.

Videotaped Interview of Y.G.

        In her fifth issue, Yesenia contends the trial court abused its discretion in allowing the

Department to play the videotaped interview of Y.G., which was conducted in Spanish, before

the jury. She argues that the interview was not properly translated by a certified licensed

translator. See TEX. R. EVID. 1009(a) (“A translation of foreign language documents shall be

admissible upon the affidavit of a qualified translator setting forth the qualifications of the

translator and certifying that the translation is fair and accurate.”). Additionally, she contends

the translation was not provided to her until the week of trial. See id. (requiring service of

translator’s affidavit upon all parties at least 45 days prior to trial). As to the admissibility of the

video itself, Yesenia argues that it was improper bolstering to first play the video and then permit

Y.G. to take the stand. In essence, she contends the video bolstered Y.G.’s credibility since it

was not subject to cross-examination.

        The Department responds that the video was properly admitted under sections 104.002

and 104.006 of the Family Code as a statement of a child twelve years old or younger alleging

abuse. See TEX. FAM. CODE ANN. § 104.002 (West 2008); id. § 104.006 (West 2008) (permitting



                                                 - 23 -
                                                                                       04-11-00448-CV


admission of child’s statement if the trial court finds it reliable and the child testifies in court).

Further, the Department contends that Yesenia waived any objection to the translation because

she moved to introduce E.G.’s interview and translation to the jury; E.G.’s interview was

translated by Gabriella Guajardo, who also translated Y.G.’s interview.

       We agree that Yesenia waived any complaint regarding the translation when she moved

to introduce the video of E.G.’s forensic interview and translation by the same translator. We

thus overrule Yesenia’s fifth issue.

Exclusion of Impeachment Evidence

       Next, both Yesenia and Alfonso argue that the trial court erred in preventing cross-

examination of Y.G. as to whether she committed perjury on the witness stand when she denied

taking and posting provocative photographs of herself on Facebook. In the same vein, Yesenia

argues in her eighth issue that the trial court erred in excluding Respondent’s Exhibit 14, the

printouts of the photographs of Y.G. which were posted to the internet. During trial, Y.G.

testified on direct examination about the time she ran away from her foster home and denied

showing Yesenia provocative photographs of herself posted to the internet. Y.G. further testified

that if her mother testified to the contrary, her mother was lying. Thereafter, Yesenia and

Alfonso sought to impeach Y.G. by cross-examining her about her denial and the photographs,

and by introducing numerous sexually provocative photographs of Y.G. posted to her Facebook

page with captions such as “Ima sexy bytch” and “Kiss my ass.” The trial court restricted the

cross-examination and excluded the photographs, stating that the only purpose would be to

impeach Y.G.’s credibility and she had already impeached herself with respect to her outcry and

her several admitted recantations after the outcry; the court also found the Facebook photographs

were more prejudicial than probative. Yesenia and Alfonso preserved error by making a joint



                                                - 24 -
                                                                                    04-11-00448-CV


bill of exception in which Y.G. admitted that she had taken the photographs and that she lied to

the jury about it.    Yesenia and Alfonso argue that the trial court’s refusal to admit the

photographs and to permit cross-examination on them prohibited them from showing the jury

that Y.G. had committed perjury. They assert that, without this evidence, the jury could not

properly assess Y.G.’s credibility.

       We review the exclusion of evidence for an abuse of discretion. Alvarado, 897 S.W.2d at

753. Relevant evidence may be excluded “if its probative value is substantially outweighed by

the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by

considerations of undue delay, or needless presentation of cumulative evidence.” TEX. R. EVID.

403. The relevant criteria for determining whether the prejudice of admitting the evidence

substantially outweighs the probative value include, but are not limited to, the following: (1) the

probative value of the evidence; (2) the potential the evidence has to impress the jury in an

irrational but nevertheless indelible way; (3) the time needed to develop the evidence; and (4) the

proponent’s need for the evidence to prove a fact of consequence. Andrade v. State, 246 S.W.3d
217, 228 (Tex. App.—Houston [14th Dist.] 2007, pet. ref’d) (citing State v. Mechler, 153 S.W.3d
435, 440 (Tex. Crim. App. 2005)).

       We disagree that the trial court abused its discretion in restricting the scope of cross-

examination and in failing to admit the Facebook photographs. The trial court based its ruling on

the fact that other evidence showing Y.G. had recanted on several occasions had already been

admitted, and explained that the evidence of perjury with respect to the photographs would not

add any more to impeach Y.G. We agree that because the jury was already aware that Y.G. had

lied, the excluded impeachment evidence was cumulative. See State v. Cent. Expressway Sign

Assocs., 302 S.W.3d 866, 870 (Tex. 2009) (explaining that the exclusion or admission of



                                               - 25 -
                                                                                  04-11-00448-CV


evidence is harmless if the evidence was cumulative of other evidence). Accordingly, we

overrule Yesenia’s sixth and eighth issues as well as Alfonso’s sixth issue.

                                  SEVERANCE AS TO ALFONSO

       Finally, Alfonso contends the trial court erred in failing to sever his termination

proceeding with respect to C.G., V.G., S.G., and D.G. from the termination proceeding against

Yesenia with respect to all six children. Alfonso moved for a severance both before and during

trial. On appeal, he argues that the trial court’s failure to grant the severance prejudiced him

because it forced the jury to consider Y.G.’s highly prejudicial accusations against him at the

same time as the Department’s grounds for termination of his parental rights as to his four

natural born children.

       Rule 41 of the Texas Rules of Civil Procedure provides that “[a]ny claim against a party

may be severed and proceeded with separately.” TEX. R. CIV. P. 41. This rule grants the trial

court broad discretion in the matter of severance and consolidation of causes. Guar. Fed. Sav.

Bank v. Horseshoe Operating Co., 793 S.W.2d 652, 658 (Tex. 1990). A trial court’s decision

regarding severance will not be reversed absent an abuse of discretion. Id. A claim is properly

severable if (1) the controversy involves more than one cause of action, (2) the severed claim is

one that would be the proper subject of a lawsuit if independently asserted, and (3) the severed

claim is not so interwoven with the remaining action that they involve the same facts and issues.

Id.; In re J.W., 113 S.W.3d 605, 611-12 (Tex. App.—Dallas 2003, pet. denied).

       Here, the Department initiated proceedings to terminate the parental rights of both

Alfonso and Yesenia as to all their children at the same time. The same facts and issues

underlying the termination decision based on the physical abuse of Y.G. and E.G., the sexual

abuse of Y.G., and the best interests of Y.G. and E.G., as well as the best interests of the four



                                               - 26 -
                                                                                        04-11-00448-CV


younger children who lived in the same home environment, were closely interwoven. See In re

J.W., 113 S.W.3d at 612. Accordingly, we cannot conclude the trial court abused its discretion

in refusing to sever Alfonso’s termination proceeding from Yesenia’s termination proceeding.

See id. Alfonso’s fifth issue is overruled.

                                              CONCLUSION

       Based on the foregoing reasons, we overrule Yesenia’s and Alfonso’s issues on appeal

and affirm the judgment of the trial court terminating their parental rights to their minor children.


                                                          Phylis J. Speedlin, Justice




                                                 - 27 -